DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 03/18/2022. In the paper of 03/18/2022, Applicant amended claims 2-3 and added new claims 64-74. Applicant canceled claims 24, 27, 35-37, 39-40 and 42-45.

Status of the Claims
Claims 2-3, 12-18, 54-60 and 64-74 are pending. Claims 14-17, 54-55 and 57 remain withdrawn. Claims 2-3, 12-13, 18, 56, 58-60 and 64-74 remain under examination. 

Response to Arguments
Withdrawn Rejection(s) 
The rejection of claims 2-3, 12-13, 18, 56 and 58-59 under 35 U.S.C. 102(a)(2) as being anticipated by Singer et al. (WO2016/044621 filed on 09/17/2015, pub. 03/16/2017) is withdrawn based on the amendment of claim 2 to newly require “incubating the amplified microbial genetic materials with a plurality of DIANAs for less than 10 minutes at a temperature of below 65 °C and in view of Applicant’s arguments that Singer et al. fails to teach incubating at a temperature below 65 [Symbol font/0xB0]C. 
Singer et al. specifically teach incubation of DIANAs and the microbial genetic material (e.g., amplified microbial DNA) is at a temperature between about 65°C to 99°C, about 70°C to 95°C, about 75°C to 90°C, or about 80°C to 85°C (see Singer et al., para [0248]). A new rejection under 35 U.S.C. 103 is provided below to address the amended limitation.
The rejection of claims 2-3, 12, 18, 56 and 58-60 under 35 U.S.C. 103 as being unpatentable over Gebert et al. (2008, J Infect. 57(4):307-16. Epub 2008 Aug 29) as evidenced by Horz et al. (2008 Jan; 72(1):98-102), McCann et al. (Epub 2014 Feb 3, J Microbiol Methods, 99:1-7) in view of Singer (publ. Nov 28, 2013, WO2013/176992 A2), Nolling et al. (2016, MBio, 7(2), pp.e00345-16, pp 1-11), Ben-Ami et al. (Feb 2017, Emerging infectious diseases, 23(2), pp.195-203), GenBank Accession No. KX518348 (July 07, 2016) and SantaLucia et al. (2007, PCR Primer Design. Humana Press: pp 3-33) is withdrawn.
The provisional rejection of claims 2-3, 12-13, 56 and 58-59 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 9-11, 15-16 and 18 of copending Application No. 15/511,957 in view of Singer (publ. Nov 28, 2013, WO2013/176992 A2) and Nolling et al. (2016, MBio, 7(2), pp.e00345-16, pp 1-11) is withdrawn based on the amendment of claim 2 to newly require “incubating the amplified microbial genetic materials with a plurality of DIANAs for less than 10 minutes at a temperature of below 65 °C. However, a new rejection under 35 U.S.C. 103 is provided below to address this limitation.

Maintained Rejection(s) 
The rejection of claims 2-3 and 58-59 under 35 U.S.C. 102(a)(1) as being anticipated by Leggieri et al. (2010, Current opinion in infectious diseases, 23(4), pp.311-319) as evidenced by Gebert et al. (2008, J Infect. 57(4):307-16) is maintained with minor amendments despite the new amendment of claim 2 to require “the amplified microbial genetic materials are invaded by at least one of the DIANAs in the plurality of DIANAs during the incubation” as neither the specification nor the claims recite a structure for a DIANA capable of invading amplification products. As stated in the Claim Interpretation section (see below or the prior OA mailed on 09/21/2021, all text of page 3), the Office construes the instant plurality of DNA Invading Artificial Nucleic Acids (DIANAs) as referring to DNA (probe) sequences that are useful for hybridization to and identification of microbial RNA or DNA.

Argument(s) 
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive as follows.
Applicant argues that the VYOO protocol of Leggieri et al. involves “specimen preparation by mechanical lysis and purification of DNA, with human background DNA removal; PCR amplification of target DNA . . . ; and amplicons gel electrophoresis and analysis” (see page 313, first paragraph of Leggieri) but does not comprise performing invasion (Remarks of 03/18/2022, pg 6, 2nd para of section entitled “Rejection under 35 U.S.C. §102). 
Applicant argues that Gebert et al. does not cure this deficiency of Leggieri et al.

These arguments above against both Leggieri et al. and Gebert et al. are not persuasive to the Examiner because of the following: 
Leggieri et al. and Gebert et al. are each directed to methods that involve depleting eukaryotic DNA from a subject’s sample, lysis of microbial cells in the sample, amplification of microbial nucleic acids following the microbial cell lysis, incubation of amplification products with a plurality of microbial nucleic acid binding probes that are capable of invading the amplification products; and detection of the binding between the plurality of microbial nucleic acid binding probes and the amplification products.  

Specifically, Leggieri et al. teach the VYOO protocol as involving 3 steps: 
(1) specimen preparation by mechanical lysis and purification of DNA, with human background DNA removal; 
(2) PCR amplification of target DNA (39 species of bacteria and fungi, and 4 antibiotics resistance genes); and 
(3) amplicons gel electrophoresis and analysis (see Leggieri et al., pg 313, left col, section entitled “Use of gel-electrophoresis”). 
Concerning the 3rd or final step of the VYOO protocol,  Leggieri et al. provides one embodiment for the analysis step which is indicated as inclusive of assays on microarrays (see Leggieri et al., pg 313, left col, section entitled “Use of gel-electrophoresis”). 
These binding probes of the array of Leggieri et al. are not readily distinguishable from claimed plurality of DIANAs as neither the claim, nor the specification provide any differentiating structure between the claimed plurality of DIANAs and the binding probes of the array e.g. manufactured by Clondiag.

Further, Leggieri et al. and Gebert et al. each teach the MOLysis protocol that involves 2 steps: (1) Molysis DNA preparation and (2) a real-time PCR involving the use of GramAnchor real-time probes. 
The Molysis DNA preparation of Leggieri et al. and Gebert et al. comprise the steps of depleting eukaryotic DNA from the sample; lysing one or more microbial cells (Leggieri et al., pg 312, right col., 2nd para of section entitled “Use of bacterial DNA enrichment methods”; Gebert et al., page 308, last two paragraphs of left col).
The real-time PCR of Leggieri et al. and Gebert et al. comprises the step of amplifying microbial nucleic acids releases by the lysis step and incubating of invading hybridization real-time probes to the amplification products for the detection of the presence of microbial nucleic acids (Gebert et al., page 308, all text of the right col., and Gebert et al., pg 309, 1st para of the left col and Leggieri et al., pg 312, right col., section entitled “Use of reflex PCR assays”).
The real time PCR are typical involves probe hybridization/incubation at a temperature below 65 [Symbol font/0xB0]C for less than 10 minutes per cycle.
 
Both Leggieri et al. and Gebert et al. independently and combined teach every feature of the Applicant’s claimed methods. 

Applicant argues that performing incubation at a temperature of below 65 °C would not have been obvious in view of Singer et al. (Remarks of 03/18/2022, last para of page 7). 

This argument is not persuasive to the Examiner because Singer et al. teach incubation at a temperature of about 65 °C which itself encompasses incubation temperatures of e.g. 37 [Symbol font/0xB0]C, 55 [Symbol font/0xB0]C, 64 [Symbol font/0xB0]C (i.e. temperatures below 65 [Symbol font/0xB0]C) (see Singer et al., para [0248]). 
Applicant’s limitation requiring an incubation temperature below 65 [Symbol font/0xB0]C is prima facie obvious over Singer et al. disclosures as Singer’s teaches a temperature range that overlap with and/or are close in value to Applicant’s claimed incubation temperature. The claimed incubation temperature of below 65 [Symbol font/0xB0]C is further obvious in view of the guidance of M.P.E.P. 2144.05, section I.
M.P.E.P 2144.05, section I, 1st para, particularly provides In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
Similarly, M.P.E.P 2144.05, section I, 2nd para, also states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties").

Applicant argues that the claimed invention yields unexpectedly improved performance when compared to incubation at temperatures above 65 °C since incubation at temperatures below 65 °C causes minimal or no air-bubble formation (said air-bubble formation being undesirable as it promotes clogging and/or uncontrolled flow in a microfluidic device in which the incubation is being performed; specification pg 83, lines 22-24) while performing incubation at temperatures in excess of 65 °C results in the formation of an appreciable number of air bubbles (these arguments are stated in the Remarks of 03/18/2022, pg 7, last para). 

Applicant argument that Singer does not appreciate that incubation at temperatures above 65 °C form undesirable air bubbles and that reducing the incubation temperature to below 65 °C would improve the claimed method is not persuasive in view of the specification’s disclosure on page 66, lines 26-30 that performing an incubation at 37 [Symbol font/0xB0]C results in undesired slow invasion by DIANAs (Accordingly, in view of the disclosure of page 66, incubation at any temperature below 65 [Symbol font/0xB0]C cannot constitute an improved method as argued by Applicant) as the instant specification notes that rapid DIANA invasion is needed/desired.
Additionally, pages 83, lines 22-24 of the specification do not state/claim that incubation at temperatures below 65 °C causes minimal or no air-bubble formation. There is no evidentiary support in the specification for Applicant’s claim that undesirable air bubbles are formed above 65 [Symbol font/0xB0]C and/or that at every/any incubation temperatures above 65 [Symbol font/0xB0]C, the method of Singer et al. lacks in performance relative to methods providing incubation temperatures below 65 [Symbol font/0xB0]C.

Applicant’s arguments with respect to rejection of claims 2-3, 12, 18, 56 and 58-60 under 35 U.S.C. 103 as being unpatentable over Gebert et al. (2008, J Infect. 57(4):307-16. Epub 2008 Aug 29) as evidenced by Horz et al. (2008 Jan; 72(1):98-102), McCann et al. (Epub 2014 Feb 3, J Microbiol Methods, 99:1-7) in view of Singer (publ. Nov 28, 2013, WO2013/176992 A2), Nolling et al. (2016, MBio, 7(2), pp.e00345-16, pp 1-11), Ben-Ami et al. (Feb 2017, Emerging infectious diseases, 23(2), pp.195-203), GenBank Accession No. KX518348 (July 07, 2016) and SantaLucia et al. (2007, PCR Primer Design. Humana Press: pp 3-33) have been fully considered. Although the arguments are not persuasive to the Examiner, the rejection has been withdrawn since the remaining rejections that are stated below better address the outstanding issue(s) with the current claims.  

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 2 recites the limitation of “depleting eukaryotic DNA” yet the specification provides no explicitly definition for the limitation.
The limitation of “depleting eukaryotic DNA” is construed as being directed to (a) process(es) that removes of eukaryotic DNA from a sample in view of the specification, which provides no definition for the limitation but notes an embodiment of depleting eukaryotic DNA on pg 41, lines 28-32. The specification provides an embodiment of “depleting eukaryotic DNA” as “a lysis process employing osmotic stress, a combination of non-ionic detergents, and ion exchange resins to remove eukaryotic DNA from a sample”. The specification discloses a second embodiment of “depleting eukaryotic DNA” as providing a “cell lysis solution to predominantly lyse eukaryotic cells as opposed to microbial cells” and further includes “removing the eukaryotic DNA released by the lysis of the eukaryotic cells from the sample” (specification, pg 42, ln 1-5).

Claim 2 recites the limitation of “plurality of microbial genetic materials”. The specification provides no definition for “microbial genetic materials”. The specification discloses that microbial genetic materials are released from lysis of one or more microbial cells (pg 2, lines 9-13). The limitation of “microbial genetic materials” is construed by the Office as referring to RNA or DNA sequence of one or more microbe(s).

Claim 2 recites the limitation of “a plurality of DNA Invading Artificial Nucleic Acids (DIANAs)”.
The specification provides no specific definition for the limitation of “DNA Invading Artificial Nucleic Acids (DIANAs)”. The claims and the specification suggests DIANAs are useful for hybridization to microbial genetic material(s) or microbial RNA or DNA (page 5, lines 13-19). 
The specification discloses that DIANAs may comprise a sequence selected from the group consisting of SEQ ID NOs: 20-571 (pg 7, lines 19-22) or include a sequence selected from Tables 1-5 on pages 16-35 (pg 36, lines 17-28).
The Office construes the instant plurality of DNA Invading Artificial Nucleic Acids (DIANAs) as referring to DNA (probe) sequences that are useful for hybridization to and identification of microbial RNA or DNA.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 12-13, 18, 56, 58-59 and 64-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation “wherein the amplified microbial genetic materials are invaded by at least one of the DIANAs in the plurality of DIANAs during the incubation”. This limitation lacks clarity and claim 2 lacks clarity of scope since it is not known what structures in DIANAs provide the capability of invading amplification products. Claims 3, 12-13, 18, 56, 58-59 and 64-74 are solely rejected as they depend from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3 and 58-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leggieri et al. (2010, Current opinion in infectious diseases, 23(4), pp.311-319) as evidenced by Gebert et al. (2008, J Infect. 57(4):307-16).
Leggieri et al. (2010) and Gebert et al. (2008) teach method for detecting microbial DNA which includes performing MolYSis protocol (wherein the protocol includes depleting human DNA of a sample, recovery of microbial cells, lysis of microbial cells, amplification of microbial nucleic acids and detection of microbial DNA via microarray analysis).
Leggieri et al. (2010) and Gebert et al. (2008) teach method for detecting microbial DNA which includes performing VYOO protocol(s) (wherein the protocol include depleting human DNA of a blood sample, recovery of microbial cells, lysis of microbial cells, amplification of microbial nucleic acids and detection of microbial DNA via a real-time PCR)

Regarding claim 2, Leggieri et al. teach method(s) of identifying one or more specific microbial species in a sample from a subject (see Leggieri et al., pg 312, all text of the right col and pg 313, all text of the left col).
More specifically, Leggieri et al. teach depleting eukaryotic DNA from the sample (see pg 313, left col, 1st para, entitled “Use of gel-electrophoresis”: wherein Leggieri et al. discloses VYOO protocol includes removal of the high background human DNA and purification of microbial DNA).

Leggieri et al. teach another embodiment of depleting eukaryotic DNA from the sample (see pg 312, right col, 2nd para of section entitled “Use of bacterial DNA enrichment methods”, wherein MolYsis tool is used so as to lyze human cells and DNase to eliminate human DNA).

	Leggieri et al. further teach lysing one or more microbial cells in the sample, wherein the lysing of one or more microbial cells releases a plurality of microbial genetic materials and isolating the plurality of microbial genetic materials (see pg 312, right col, section entitled “Use of bacterial DNA enrichment methods”: wherein Leggieri et al. discloses recovery of bacterial cells after the MolYsis treatment by sedimentation of bacteria and isolation of bacterial DNA according to Gebert  et al., 2008).
Leggieri et al. teach amplifying the plurality of microbial genetic materials, incubating the amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) for less than 10 minutes at a temperature below 65 °C, and detecting binding of one or more of the plurality of DIANAs to the microbial genetic material of its respective single species or group of microbes, wherein the detection of binding indicates the presence of one or more specific microbial species or groups of microbes in the sample (see Leggieri et al., pg 312, left col, section entitled “Use of gel-electrophoresis”: wherein Leggieri et al. discloses a VYOO protocol that includes PCR amplification of 39 species of bacteria and fungi, and 4 antibiotics resistance genes following depletion of human DNA from a sample and further includes the incubation of amplicons generated by the PCR with one or more instant DIANAs i.e. probes of a microarray typically performed at room temperature). (pg 313, left col, 1st para).

Leggieri et al. teach amplifying the plurality of microbial genetic materials, incubating the amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) for less than 10 minutes at a temperature below 65 °C, and detecting binding of one or more of the plurality of DIANAs to the microbial genetic material of its respective single species or group of microbes, wherein the detection of binding indicates the presence of one or more specific microbial species or groups of microbes in the sample (see Leggieri et al.,pg 312, right col., 2nd para of section entitled “Use of bacterial DNA enrichment methods” and pg 312, right col, section entitled “use of reflex PCR assays” wherein Leggieri teach real-time PCR which includes binding @ annealing temperature and detection of amplicons with real-time probes).

Regarding claims 58-59, Leggieri et al. teach a (whole) blood sample (see Leggieri et al., pg 314, Table 1, last two rightmost columns).
Accordingly, the instant claims 2-3 and 58-59 are anticipated by Leggieri et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 12-13, 18, 56, 58-59 and 64-74 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (WO2016/044621 filed on 09/17/2015, pub. 03/16/2017: previously cited).

Claims 2-3, 12-13, 18, 56 and 58-59
Regarding claim 2, Singer et al. (WO2016/044621) teach a method for identifying one or more specific microbial species in a sample (see WO2016/044621, pg 2, para [0007] and pg 13, para [0089]) and pg 51, para [0280]), 
the method comprising:
depleting eukaryotic DNA from the sample (pg 2, para [0007] and pg 13, para [0089] and pg 2, para [0009]-[0011] and pg 21, para [0121]);
lysing one or more microbial cells in the sample, wherein the lysing of one or more microbial cells releases a plurality of microbial genetic materials (pg 2, para [0007] and pg 13, para [0089] and pg 24-26, para [0134]-[0151]); 
isolating the plurality of microbial genetic materials(pg 2, para [0007] and pg 13, para [0089] and pg 35, para [0194] and pg 36-37, para [0200]-[0204]); 
amplifying the plurality of microbial genetic materials (pg 2, para [0007] and pg 13, para [0089] and pg 37, para [0207]-[0208]);
incubating the amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) for less than 10 minutes at a temperature of 65 °C or less (pg 45, para [0247]-[0248], pg 60, para [0332]), and 
detecting binding of one or more of the plurality of DIANAs to the microbial genetic material of its respective single species or group of microbes (pg 2, para [0007] and pg 13, para [0089]), wherein the detection of binding indicates the presence of one or more specific microbial species or groups of microbes in the sample (pg 2, para [0007] and pg 13, para [0089] and pg 41, para [0221] and pg 61, para [0333]-[0337] and pg 63-74, para [0338]- para [0421]).

Regarding claim 3, Singer et al. (WO2016/044621) teach incubating the amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) is at a temperature greater than or equal to about 20 °C (para [0311]).

Regarding claim 12, Singer et al. (WO2016/044621) teach wherein the amplified microbial genetic materials are incubated with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) in an incubation solution comprising monovalent salt (pg 43, para [0240]-[0241] and pg 45, para [0245]).

Regarding claim 13, Singer et al. (WO2016/044621) teach wherein the monovalent salt is present at a concentration above 50 mM (pg 43, para [0240]-[0241] and pg 45, para [0245]).

Regarding claim 18, Singer et al. (WO2016/044621) teach wherein the incubation solution has a pH between about 10.2 and about 12.2 (pg 45, para [0246]).

Regarding claim 56, Singer et al. (WO2016/044621) teach wherein one or more of the plurality of DIANAs comprise a linker (pg 42, para [0225]-[0228]).

Regarding claim 58, Singer et al. (WO2016/044621) teach wherein the sample is a blood sample (pg 6, para [0040] and pg 53, para [0293]-[0294] and pg 54-55, para [0295]-[0296], [0299], [0301]-[0302] and pg 57, para [0309]-[0311]).

Regarding claim 59, Singer et al. (WO2016/044621) teach wherein the blood sample is a whole blood sample (pg 6, para [0040] and pg 53, para [0293]-[0294] and pg 54-55, para [0295]-[0296], [0299], [0301]-[0302] and pg 57, para [0309]-[0311]).

Regarding claim 64, Singer et al. (WO2016/044621) teach wherein the amplified microbial genetic materials are double stranded DNA (pg 37, para [0206]).

Regarding claim 65, Singer et al. (WO2016/044621) teach wherein a localized bubble is formed within the double stranded DNA during the incubation, and wherein the localized bubble allows the DIANA or DIANAs invading the double stranded DNA to bind to the double stranded DNA (pg 10, para [0080] and pg 38, para [0212]).

Regarding claim 66, Singer et al. (WO2016/044621) teach wherein the incubation occurs in a solution comprising one or more crowding agents and one or more DNA denaturants (pg 44, para [0242]-[0244]).

Regarding claim 67, Singer et al. (WO2016/044621) teach wherein the one or more crowding agents comprise poly-ethylene glycol, and wherein the poly-ethylene glycol has a molecular weight of greater than or equal to 200 Da and less than or equal to 20,000 Da (pg 42, para [0026]-[0227], para [0243]).

Regarding claim 68, Singer et al. (WO2016/044621) teach wherein the one or more DNA denaturants comprise DMSO, formamide, and/or a betaine (pg 45, para [0244]-[0245]).

Regarding claim 69, Singer et al. (WO2016/044621) wherein the incubation is performed in a fluidic reservoir (para [0272], para [0278]-[0279]).

Regarding claim 70, Singer et al. (WO2016/044621) wherein the fluidic reservoir is positioned in a fluidic device (para [0272], para [0278]-[0279]).

Regarding claim 71, Singer et al. (WO2016/044621) wherein the incubation is performed in a processing chamber (para [0272], para [0278]-[0279]).

Regarding claim 72, Singer et al. (WO2016/044621) wherein the processing chamber is positioned in a fluidic device (para [0272], para [0278]-[0279]).

Omitted from Singer et al. (WO2016/044621) claims 2, 73-74
Regarding claim 2, although Singer et al. do not exemplify an incubation temperature below 65 [Symbol font/0xB0]C, Singer et al. do teach incubation of DIANAs and the microbial genetic material (e.g., amplified microbial DNA) is at a temperature between about 65°C to 99°C, about 70°C to 95°C, about 75°C to 90°C, or about 80°C to 85°C (see para [0248]).
Furthermore, the instant specification on page 66, lines 26-30, “Art known methods for DIANA invasion commonly described the use of temperatures at or below 37 °C. At such temperatures, invasion was extremely slow - on the scale of hours. At even lower temperatures, moving towards ambient temperatures, DNA invasion becomes even slower… Reaction conditions which enable rapid and highly efficient DNA invasion, in the 1-10-minute timeframe have recently been described. These methods are disclosed in WO2016/044621A1”). 

Regarding claim 73, although Singer et al. teach incubation of DIANAs and the microbial genetic material (e.g., amplified microbial DNA) is at a temperature between about 65°C to 99°C, about 70°C to 95°C, about 75°C to 90°C, or about 80°C to 85°C (see para [0248]), Singer et al. (WO2016/044621) do NOT teach incubating the amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) is performed at a temperature that is less than or equal to about 64 °C.

Regarding claim 74, although Singer et al. teach incubation of DIANAs and the microbial genetic material (e.g., amplified microbial DNA) is at a temperature between about 65°C to 99°C, about 70°C to 95°C, about 75°C to 90°C, or about 80°C to 85°C (see para [0248]), Singer et al. (WO2016/044621) do NOT teach incubating the amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) is performed at a temperature that is less than or equal to about 60 °C.

It would have been obvious to a person of ordinary skill in the art before the effective fling date of the invention to incubate amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) for less than 10 minutes at a temperature of below 65 °C based on the teachings of Singer et al. of incubating at a temperature between about 65°C to 99°C, since Singer et al. teach/suggest incubation temperatures that are overlapping or close enough to that claimed in a manner that miniscule differences, in incubation temperatures would not be expected to alter the properties of the reaction. This is consistent with the Federal Circuit decision in In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003) “We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.” This case is applicable to the current situation since the claimed temperature of below 65°C is very close to the temperature of Singer et al. between about 65°C.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 2-3, 12-13, 18, 56, 58-59, 64-74 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 12-13, 56 and 58-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 9-11, 15-16 and 18 of copending Application No. 15/511,957 in view of Singer (publ. Nov 28, 2013, WO2013/176992 A2) and Singer et al. (WO2014/044621A1).

Although the claims are not identical, they are not patentably distinct from each other.
Both the method of the instant claims and the claims of the U.S. Patent Application No. 15/511,957 are directed to methods for identifying one or more specific microbial species in a sample obtained from a subject.
More specifically, the instant claim 2 recites a method, 
wherein the method comprises:
depleting eukaryotic DNA from the sample (encompassed by step (a) of claim 1 in copending Application No. 15/511,957);
lysing one or more microbial cells in the sample, wherein the lysing of one or more microbial cells releases a plurality of microbial genetic materials (encompassed by step (b) of claim 1 in copending Application No. 15/511,957); 
isolating the plurality of microbial genetic materials encompassed by step (c) of claim 1 in copending Application No. 15/511,957); 
amplifying the plurality of microbial genetic materials (encompassed by step (d) of claim 1 in copending Application No. 15/511,957);
incubating the amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) for less than 10 minutes at a temperature of 65 °C or less (encompassed by step (e) of claim 1 in copending Application No. 15/511,957); and 
detecting binding of one or more of the plurality of DIANAs to the microbial genetic material of its respective single species or group of microbes, wherein the detection of binding indicates the presence of one or more specific microbial species or groups of microbes in the sample (encompassed by step (f) of claim 1 in copending Application No. 15/511,957).

While claims 1-2, 5-7, 9-11, 15-16 and 18 of copending Application No. 15/511,957 recite a more specific version of the methods of the instant claims 2-3, 12-13, 56 and 58-59, the claims of copending Application No. 15/511,957 do NOT expressly recite the instant limitation of claim 2 of contacting/incubating the amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) for less than 10 minutes at a temperature below 65 °C.

Singer (WO2013/176992 A2) teach the instant step of incubating the amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs) for less than 10 minutes at a temperature of 65 °C or less  (see WO2013/176992 A2, pg 1-2, para [0004]-[0005] and pg 4, para [0012] and pg 5, para [0017]-[0018], wherein Singer discloses the method provides [Symbol font/0x67]PNA probes (“the instant DNA Invading Artificial Nucleic Acids (DIANAs)) consisting SEQ ID NO: 1-309 for sepsis diagnosis; see also WO2013/176992 A2, pg 37, para [0121], wherein Singer (WO2013/176992 A2) discloses “to promote [Symbol font/0x67]PNA capture probe invasion into the genomic target, the well is heated to 60°C for 30 minutes in 10 mM NaPi (pH 7.0) with 15 mM NaCl, 0.05% Tween-20” and see also para 40, [0131], wherein Singer discloses an incubation of DIANAs probes and a sample for 30 min at 60 °C in 10 mM NaPi (pH 7.0) with 5 mM NaCl, 0.05 % Tween-20).
Accordingly, Singer (WO2013/176992 A2) meets a partial limitation of the instant claim 2 of incubating a plurality of DIANAs and DNA/RNA sequences at a temperature of 65 °C or less (para 37, [0121], and para 40, [0131]). 

Although Singer et al. do not exemplify an incubation temperature below 65 [Symbol font/0xB0]C, Singer et al. do teach incubation of DIANAs and the microbial genetic material (e.g., amplified microbial DNA) is at a temperature between about 65°C to 99°C, about 70°C to 95°C, about 75°C to 90°C, or about 80°C to 85°C (see para [0248]). Singer et al. teach incubation period of less than 10 minutes are suitable (para [0247]).
Furthermore, the instant specification on page 66, lines 26-30, “Art known methods for DIANA invasion commonly described the use of temperatures at or below 37 °C. At such temperatures, invasion was extremely slow - on the scale of hours. At even lower temperatures, moving towards ambient temperatures, DNA invasion becomes even slower… Reaction conditions which enable rapid and highly efficient DNA invasion, in the 1-10-minute timeframe have recently been described. These methods are disclosed in WO2016/044621A1”. 

It would have been obvious to the ordinary skilled artisan before the effective filing date of the instant invention to contact and incubate gamma-modified DIANA ([Symbol font/0x67]PNA) probes of copending Application No. 15/511,957 with amplified microbial sequences in an incubation solution at a temperature of 65 °C or less and for less than 10 minutes as Singer (WO2013/176992 A2) teach the incubation at 60 [Symbol font/0xB0]C for 30 minutes while Singer et al. (WO2014/044621A1) teach the incubation at about 65 [Symbol font/0xB0]C and incubation times in the 1-10 minutes. 
Based on teachings of Singer (WO2013/176992 A2) and Singer et al. (WO2014/044621A1), it would have required no more than routine to select the instant incubation temperatures below 65 [Symbol font/0xB0]C, held at less than 10 minutes because a range about 65 [Symbol font/0xB0]C or 60 minutes for the [Symbol font/0x67]PNA binding to amplified sequence has already being established.

The instant claims 3, 12-13, 56, 58-59 are already encompassed by one or more of claims 1-2, 5-7, 9-11, 15-16 and 18 of copending Application No. 15/511,957.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 27, 2022